Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/22/21 has been entered and fully considered.
Claims 1-2, 5-12, 15-18, 29-31 are pending, of which claims 29-31 are new.
The previous 35 USC 112 rejections are withdrawn due to the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted a Non-patent literature document with a date of 8/9/21 was submitted with the above listed IDS but is not cited on the IDS. If applicant wishes to have this document considered it should be cited on a properly filed IDS. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “and / or in a valve in a bypass that is provided from the first branch line downstream of the first gas exchanger to the liver outlet line thus bypassing the liver chamber assembly, and/or in a valve in a bypass that is established between the first branch line and the second branch line”. It is unclear if the valves in bypasses are intended to be part of the claimed invention as they are not recited prior in the body of the claim but are claimed in the alternative in the current amendment.
Claims 2, 5-12, 15-18, and 29-31 are likewise rejected as they all depend from claim 1 and therefore are also indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-12, 15-18, 30-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HASSANEIN (US 2015/0342177).
With respect to claim 1, HASSANEIN discloses an ex vivo organ care system comprising a pump providing a fluid flow through a hepatic artery branch (1st branch line) and a portal vein branch (2nd branch line); the hepatic artery branch fluidly connected to a gas exchanger (first gas exchanger); the portal vein branch having a flow clamp (valve); an organ chamber (liver chamber assembly); a cannula in the vena cava so that flow from the vena cava is directed to a measurement drain (liver outlet line attached to vena cava); a reservoir connected to the drain and upstream of the pump (0274-276, 0257; Fig 17); interfaces that can be cannulated to the tissue of the hepatic artery, portal vein and vena cava to connect to the fluid lines (first or second branch lines) (0331-332, Fig 17); the system includes sensors for measuring the flows (flow rate sensor) of the hepatic artery line (1st branch line), portal vein line (2nd branch line) and/or vena cava (0007, 0190, 0236). HASSANEIN discloses the flow clamp (valve in 2nd branch line) for regulating the flow and/or pressure of perfusion fluid to the portal vein (0247, 0347) including being used to create a lower pressure flow in the portal vein branch (flow throttling) (0382), and the clamp has one stage that can be manually or automatically adjusted (0382-383). 
With respect to claim 2, it is noted that the term “third” does not imply the presence of two further gas exchangers. HASSANEIN discloses the gas exchanger downstream of the pump and the fluid flow being split into two lines downstream of the gas exchanger in which the first and second lines are connected to the hepatic artery and portal vein respectively as discussed above (Fig 17). 
With respect to claim 5, HASSANEIN discloses the system can include a control system that is connected to one or more sensors and uses information obtained from the sensors to monitor and control the various components in the system, including the pumping (controlling perfusion loops assembly) (0187-190, 0234-238). 
With respect to claim 7, HASSANEIN discloses the flow clamp functions by compressing the tube carrying the perfusion fluid (proportional pinch valve) (0347-348, Fig 25A-B). 
With respect to claim 8, HASSANEIN discloses the reservoir is mounted below the organ chamber (close to a liver outlet) (0279, Fig 17), and that the modules of the system can be constructed of a material that id durable yet light weight such as various plastic, polymer, and metal materials (hard shell) (0118). 
With respect to claim 9, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitation “a height of the at least one reservoir… is controlled by a linear motor” does not positively recite any structural components that further limit the device. Instead this limitation merely describes how a height can be adjusted. 
With respect to claim 10, HASSANEIN discloses the control system controls the pressure in the vena cava (0236-7) and a valve that can be used to control the flow of fluid (0316, 0321). 
With respect to claim 11, HASSANEIN discloses at least one port for fluid sampling (fluid retrieval for analysis) (0315) and ports for infusion from a solution pump (0321) which can include medications (0396).
With respect to claim 12, HASSANEIN discloses a filter (dialysis machine) to remove particles in the perfusion fluid (toxins and desired substances) (0279).
With respect to claim 15-16, HASSANEIN discloses a bile bag which can allow the bile color to be visually monitored (monitoring device for bile, optical parameters of bile) (0355). 
With respect to claim 17, HASSANEIN discloses a filter (dialysis machine) to remove particles in the fluid (toxins and desired substances) (0279). 
With respect to claim 18, HASSANEIN discloses the system can warm the blood to a normothermic temperature (0096). It is noted that neither the manner of operating a disclosed device does not further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. 
With respect to claim 30-31, HASSANEIN discloses the system uses liver enzyme measurements from a sensor to determine the status of the liver and the measurements are sent to a controller (controlling device) (0006, 0226-227, 0240) which is capable of use with ascites as the measured quantity. It is noted that neither the manner of operating a disclosed device does not further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASSANEIN (US 2015/0342177). 
With respect to claim 6, 29 HASSANEIN does not explicitly disclose the second branch comprises at least one second gas exchanger. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a second gas . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASSANEIN (US 2015/0342177), further in view of FREED (US 2017/0339945) as supplied by applicant on an IDS. 
With respect to claim 13, HASSANEIN does not explicitly disclose a bypass line on the first branch line. However, FREED discloses an apparatus and method for organ perfusion comprising a first section of fluid subsystem (first branch line) that has a gas exchanger connected to a Y-connector, in which one branch of the Y-connector connects to a purge line, also referred to as a bypass line that connects to the reservoir past the organ perfusion chamber (0067-68). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the perfusion loop of HASSANEIN to include the bypass line as taught by FREED because it allows for removing unwanted air bubbles from the perfusate stream before the perfusate is supplied to the organ (0068). 

Terminal Disclaimer
The terminal disclaimer filed on 9/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/962531 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that HASSANEIN does not disclose the first branch line including a gas exchanger, the examiner respectfully disagrees. As can be seen from Fig 17 HASSANEIN 
In response to applicant’s argument that HASSANEIN doesn’t disclose the newly amended feature regarding flow throttling constrictions, the examiner disagrees. As detailed in the above rejection, HASSANEIN discloses the flow clamp (valve in 2nd branch line) for regulating the flow and/or pressure of perfusion fluid to the portal vein (0247, 0347) including being used to create a lower pressure flow in the portal vein branch (flow throttling) (0382), and the clamp has one stage that can be manually or automatically adjusted (0382-383). Therefore the examiner maintains the rejection as it is noted that applicant has not presented any clear arguments why the cited portion of the reference does not teach this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JESTER (US 3515370) is cited as it discloses multistage flow throttling valves.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799